DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on November 30, 2021.  Claims 1, 5, and 7 are amended.  Claim 6 is cancelled.  Claims 1-5 and 7 are pending in the case.  Claims 1 and 7 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
 
Applicant’s Response
In the Amendment filed on November 30, 2021, Applicant amended the claims and provided arguments in response to the rejections of the claims under 35 USC 103 and 112 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 112 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Because the amendments remove the limitations which were previously the basis of the rejection, Examiner agrees that the amendments to the claims overcome the rejection provided in the previous office action.  However, Applicant’s amendments have introduced new grounds of rejection under 35 USC 112, which are provided below.
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that the amended independent claims are distinguishable over Morris, because in Morris, “the probability is a probability that these gestures in any form mean a similar action, not a probability of a period of time between a first time when a user of the terminal starts drawing a display frame on the display and a second time when the user performs a specific operation using the terminal,” as is recited in the amended independent claims.  Applicant additionally argues that this feature is also a distinction over Chen, Levkovitz, Amendolagine, and Harrison.
Examiner agrees that Chen, Levkovitz, Amendolagine, Harrison, and Morris do not appear to teach modeling a probability of a period of time between a first time when a user of the terminal starts drawing a display frame on the display and a second time when the user performs a specific operation using the terminal “for each second time,” where the limitation “each second time” appears to necessitate multiple different second times and the independent claims are therefore interpreted to mean that a plurality of probabilities of periods of time between the first time when the user starts drawing the display frame and each second time of a plurality of different second times  when the user performs the specific operation using the terminal are modeled as the probability model (i.e. resulting in a probability model/distribution which includes a set of probabilities, each corresponding to a different time period, where each modeled time period is designated as beginning at the first time when the user starts drawing the display frame and is designated as ending at a different/unique second time when the user performs the specific operation, and where each time period has an associated probability), and where this probability model is then utilized to specify the terminal that is associated with the display frame when a difference between two probabilities is equal to or larger than a threshold, where the two probabilities are probabilities of/determined using the probability model.
Therefore, Applicant’s arguments are persuasive, and the 103 rejection provided in the previous office action is withdrawn.  
Examiner unsuccessfully attempted to contact Applicant’s representative via telephone at 202-285-4177 on July 12, 2022 and July 26, 2022, in order to discuss the outstanding issues present in the claims and to propose an Examiner’s amendment.  Examiner invites Applicant’s representative to contact Examiner if such a discussion is of interest.
As noted above, new grounds of rejection are provided below.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 7:
The claims recite “modeling a probability of a period of time between a first time when a user of the terminal starts drawing a display frame on the display and a second time when the user performs a specific operation using the terminal for each second time as a probability model.”  The recitation of “a probability of a period of time” appears to require the modeling of a single probability of a single period of time.  However, the recitation of “for each second time” appears to contemplate that a plurality of different second times will be used, and therefore the probability model is actually intended to model a plurality of probabilities of a corresponding plurality of periods of time between a first time when a user of the terminal starts drawing a display frame on the display and each second time of a plurality of different second times when the user performs a specific operation using the terminal.  Therefore, because it cannot be determined whether the claim requires modeling only a single period of time as the probability model, or a plurality of periods of time as the probability model, the limitation is indefinite.  In the interest of providing full examination on the merits, the limitation is interpreted as if it is intended to recite “model a plurality of probabilities of a corresponding plurality of periods of time between a first time when a user of the terminal starts drawing a display frame on the display and each second time of a plurality of different second times when the user performs a specific operation using the terminal as a probability model,” or similar.  Examiner notes that this interpretation appears to be supported by at least Fig. 7 and paragraphs 0138-0139 of the instant application, which describe a pre-stored association probability having a probability distribution depending on a period of time from a start time (t0) until the user shakes the terminal, where the distribution shows multiple different probabilities corresponding to multiple different ending times/times when the user shakes the terminal (such as times t11, t12, t21, etc.).
Claims 1 and 7 recite “the terminal which is associated with the display frame,” which lacks antecedent basis.  Prior to this recitation, the claims recite “a terminal that is to output the operation target object and is included in a plurality of terminals.”  None of these previously recited terminals appear to necessarily refer to a terminal “which is associated with the display frame.”  The limitations “the highest value” and “the second highest value” similarly lack antecedent basis.
Claims 1 and 7 recite “specifying, using the probability model,” and “a first probability of the highest value and a second probability of the second highest value.”  It is unclear whether the first and second probabilities, as recited, are related, or not, to the probability model, or if they should be interpreted as referring to any probability at all, with no consideration to their relation to the probability model, or how they might be determined.  For example, while the claim recites that the terminal is specified using the probability model, and that this is done when the difference between the probabilities is equal to or larger than a threshold, the claim does not appear to actually require that the first and second probabilities actually be related to the probability model, the terminals, the detected specific operations, or any other element of the claims, at all.  Therefore, it cannot be determined whether the “specifying, using the probability model” is performed in part based on the recited first and second probabilities (which are, for example, probabilities corresponding to specific terminals of the plurality of terminals, which are determined using the probability model), or if the “specifying, using the probability model,” is unrelated, or incidentally related, to the first and second probabilities, other than occurring “when” (i.e. on or around the same time) these two probabilities (which, if not related to the probability model, such as by being determined using the probability model, etc., may constitute any type of probability at all) meet the recited condition (i.e. the difference being greater than the threshold).  Therefore, these limitations are indefinite.  In the interest of providing full examination on the merits, these limitations are interpreted as if the first and second probabilities are related to step of specifying, using the probability model, such as if the first and second probabilities are determined using the probability model and are associated with first and second terminals, such that the terminal which is associated with the first probability of the highest value is specified to be the terminal that is associated with the display frame when the difference between the first probability of the highest value and a second probability of a second highest value (associated with another terminal based on the probability model) is equal to or larger than a threshold. Examiner notes that this interpretation appears to be supported by at least Fig. 7 and paragraphs 0136-0139 of the instant application, where paragraph 0136 describes the difference between the association probabilities being equal to or larger than the threshold while also indicating that “the terminal 120 having the highest association probability is determined as a paired terminal to be associated with the display frame 112,” and where paragraphs 0137-019 and Fig. 7 illustrate the determination of the association probabilities (i.e. of the terminals) using the probability distribution.
Claims 2-5, which depend upon claim 1, inherit the deficiencies identified above with respect to claim 1.  Therefore, claims 2-5 are rejected on the same basis as is identified above with respect to claim 1, and for the additional reasons discussed below.
Regarding claim 2, this claim recites “the display screen,” which lacks antecedent basis.  Moreover, the claim recites “the terminal,” which is indefinite.  For example, claim 1 recites “a terminal that is to output the operation target object,” “plurality of terminals,” and “the terminal which is associated with the display frame.”  It cannot be determined to which of these various previously-recited terminals the limitation “the terminal” refers.
Regarding claim 3, this claim recites “the shake operation of one of the plurality of terminals,” which lacks antecedent basis.  For example, claim 2 previously recites “a shake operation in which the user shakes the terminal,” which appears to refer to a specific operation in which a specific user shakes a specific terminal, while the subsequently recited “shake operation of one of the plurality of terminals” appears to recite to a specific operation performed by an unspecified user at an unspecified terminal, which may apparently be a different terminal than the terminal recited in claim 2.  Therefore, the limitation of claim 3 appears to recite a different limitation than the similar limitation of claim 2.  Since it is a different limitation, it lacks antecedent basis.  In addition, claim 3 recites “the display screen output,” and “the one of the plurality of terminals,” each of which also lack antecedent basis.  Claim 3 is also dependent on claim 2 (and therefore inherits the deficiencies of claim 2 as specified above) and is additionally rejected on the bases identified above with respect to claim 2.
Regarding claim 4, this claim recites “the shake operations from the plurality of terminals,” which lacks antecedent basis.  For example, claim 1 recites “specific operations…from the plurality of terminals,” claim 2 recites “the specific operation is a shake operation,” and claim 3 recites “the shake operation of one of the plurality of terminals.”  Each of these limitations appears to have a different scope than the above quoted limitation of claim 4, which appears to require a plurality of shake operations from a plurality of terminals.  Therefore, the limitation in claim 4 appears to lack antecedent basis.  Moreover, claim 4 recites “the other display frame,” which also lacks antecedent basis. Claim 4 is also dependent on claim 3 (and therefore inherits the deficiencies of claim 3 as specified above) and is additionally rejected on the bases identified above with respect to claim 3.
Regarding claim 5, this claim recites “the terminal having the first probability of the highest value….”  This limitation lacks antecedent basis. For example, claim 1 recites “a terminal that is to output the operation target object,” “plurality of terminals,” and “the terminal which is associated with the display frame.”  However, nothing in claim 1, or in claim 5, previous to this recitation, appears to describe a “terminal having the first probability of the highest value.”  Indeed, nothing in the claims appears to recite that any particular terminal is associated with any particular probability at all.  Therefore, it cannot be determined to which of these various previously-recited terminals the limitation “the terminal having the first probability of the highest value….” refers.

Allowable Subject Matter
Claims 1-5 and 7are rejected under 35 USC 112, as discussed above.  Should Applicant amend the independent claims in order to overcome the 35 USC 112 rejection, claims 1-5 and 7 would be allowable over the nearest art of record (i.e. under the various interpretations of the claims as discussed above).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Examiner, Art Unit 2179